Judge MARTIN
concurring in the result.
The testimony of the victim’s mother and of the police officer as to statements which the victim made to them was the only evidence offered by the State which tended to show that defendant used force in committing these despicable acts. Their testimony as to the use of force did not corroborate the victim’s trial testimony and, had objections been interposed, would not have been admissible under any exception to the hearsay rule, including G.S. 8C-1, Rule 803(24). However, “[e]vidence admitted without objection, though it should have been excluded had proper objection been made, is entitled to be considered for whatever probative value it may have.” 1 Brandis on North Carolina Evidence § 27 at 99 (2d rev. ed. 1982). In ruling on a motion to dismiss, the court is to consider all of the evidence, including in*151competent evidence, in the light most favorable to the State. State v. Powell, 299 N.C. 95, 261 S.E. 2d 114 (1980). When the evidence relating to defendant’s use of force is considered in light of these rules it is sufficient to withstand defendant’s motion to dismiss.